Citation Nr: 1740342	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-24 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board expanded the Veteran's appeal to encompass all psychiatric disorders in its December 2013 remand of this case.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  See 38 U.S.C.A. § 5108 (West 2014).

The appeal is again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered.  The record indicates that the Veteran requested a hearing in a July 2016 formal appeal to the Board (VA Form 9).  The VA Form 9 was filed following the issuance of a Supplement Statement of the Case (SSOC) rendered as part of development ordered in the Board's December 2013 remand of this case.  The Veteran  previously requested a hearing in an August 2011 VA Form 9, but later withdrew this request.  The record does not indicate that the Veteran has withdrawn his most recent request for a hearing.  As the RO did not schedule a hearing prior to returning the claims file to the Board, this case must be remanded in order to schedule the hearing requested by the Veteran.  See generally Cook v. Snyder, 28 Vet. App. 330 (2017) (discussing the importance of providing veterans with an opportunity to present evidence and arguments at a hearing before the Board).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing with a Veterans Law Judge.  A copy of the notice informing him of the date, time and location of that hearing must be associated with the claims file.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report to the scheduled hearing, the case must be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






